Citation Nr: 1218999	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO. 08-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to February 2, 2008, and in excess of 50 percent since February 2, 2008, for schizoaffective disorder. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Wife



ATTORNEY FOR THE BOARD

Ryann Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to February 1985.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied entitlement to a rating in excess of 30 percent for the Veteran's service-connected schizoaffective disorder. 

In a June 2009 rating decision, the RO increased the evaluation for the Veteran's schizoaffective disorder to 50 percent, effective February 2, 2008.  The Veteran was advised of the assigned increased rating; however, he did not withdraw his appeal.  In a claim for an increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues on appeal are as listed on the title page of the decision.

In April 2010, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In July 2010, the Board remanded the appeal for additional development, to include consideration of Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, the full benefit sought on appeal is being granted.  Therefore, a discussion of whether the mandates of the remand were substantially complied with is not warranted.  There is no prejudice to the Veteran in this regard.



FINDINGS OF FACT

1.  Since June 9, 2006 the Veteran's schizoaffective disorder has been manifested by total occupational and social impairment with symptoms of intermittent but regular periods of increased depression, instability, delusions, auditory hallucinations, feelings of isolation, and bizarre behavior.

2.  The claim for TDIU and an increased rating for schizoaffective disorder arose at the same time and are premised on the same evidence.  Entitlement to a rating of 100 percent has been granted.  The Veteran's TDIU claim is moot.


CONCLUSIONS OF LAW

1.  Effective June 9, 2006, and no earlier, the criteria for a 100 percent disability rating for service-connected schizoaffective disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9205 (2011).

2.  The claim of entitlement to a TDIU based on service connected disabilities is moot.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the full grant of benefits, which is discussed below, the Board finds that to the extent there is any deficiency of notice or assistance, the Veteran is not prejudiced by the adjudication of this appeal.  

Increased Evaluation

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the Veteran's medical history with regard to that disorder, the U.S. Court of Appeals for Veterans Claims (Court) has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).

By history, since service connection has been in effect, the Veteran's psychiatric disorder, diagnosed as schizophreniform disorder, schizoaffective disorder, etc., has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9205.  

In relevant part, Diagnostic Code 9205 provides that a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

38 C.F.R. § 4.130, Diagnostic Code 9205.

A GAF Score of 51 to 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF Score of 41 to 50 contemplates serious systems (e.g., suicidal ideation severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF Score of 31 to 40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  While not dispositive, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  See also 38 U.S.C.A. § 5107.

In this case, the Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Factual Background

By history, the Board notes that service connection for schizophreniform disorder was granted by rating decision dated in November 1985.  At that time the disability was evaluated as 70 percent disabling under Diagnostic Code 9205.  Thereafter, the Veteran's disability was reduced from 70 to 50 percent and from 50 percent to 30 percent.  See Rating Decisions dated from 1987 through 1994.  The Veteran did not appeal any rating determination effectuating such reductions.  

In relevant part, VA outpatient treatment reports dated from 2005 to 2006 show that although the Veteran received treatment for his psychiatric disorder, objective examinations throughout revealed that he was casually dressed, appropriate, pleasant, cooperative, and alert and oriented times three.  His speech was coherent and relevant with normal rate and tone.  He had good eye contact and his thoughts were well organized.  Additionally, upon direct inquiry he denied hearing voices or seeing visions.  His mood was euthymic with full range of affect.  His insight and judgment was not impaired and he had plans for the future.  His also denied suicidal and homicidal ideation.  

By correspondence received on June 9, 2006 the Veteran requested an increased rating in excess of 30 percent.  

In August 2006, the Veteran underwent a VA examination.  The examiner reviewed the claims file and recorded that the Veteran's wife reported that he was frequently irritable and appeared distracted.  The Veteran's wife did not believe that he had auditory or visual hallucinations.  The Veteran noted however that he spent most of his days at home, and said that he does not like to go out because he gets upset.  On examination, the Veteran was oriented, his memory function was good, and the Veteran was not psychotic.  His mood and affect were blunted and irritated.  He was not acutely suicidal or homicidal.  He was not manic, hypomanic, obsessive, or compulsive either.  The examiner diagnosed schizoaffective disorder.  A GAF score of 60 was assigned.

In April 2007, the Veteran was admitted to a locked psychiatric ward because he was psychotic.  According to his wife, he began experiencing problems after a reduction in his medication.  He became withdrawn, seemed to be in a deep depression, and would not leave the house.  He was agitated and delusional, saying that his wife had two heads and a nuclear bomb was coming.  He slammed his fist through a window because he smelled carbon monoxide in the house.  He complained of nightmares about the circus, too.  On examination, the Veteran had psychotic symptoms, as evidenced by loose associations, disorganized thinking, paranoid ideation/delusions, and agitated and bizarre behavior.  He refused to cooperate with the interview process and only provided irrelevant information.  The psychosis cleared relatively quickly under medical supervision, though he spent over a week in the hospital.  He was diagnosed with bipolar I disorder with psychotic features and a GAF score of 25 was assigned.

In September 2007, the Veteran was seen by a VA psychiatrist.  The Veteran complained of poor sleep and noted that he wanted to stop taking his medication.  On examination the Veteran was casually dressed, cooperative, and made fair eye contact.  His mood was euthymic, and his affect was mood-congruent but narrow in range.  His thoughts were organized.  His insight and judgment were good.  He denied suicidal or homicidal ideations.

In February 2008, the Veteran received emergency room treatment.  His wife reported erratic behavior and attributed it to medication he was taking.  The Veteran's wife stated that he was getting up at night, saying he had to protect his family; he laughed inappropriately; was sometimes angry; and was sometimes sluggish.  That night, he woke up from bed, jumped up, and began shouting.  During examination, the Veteran burst into song loudly at times and vocalized inappropriately.  The diagnosis was bipolar disorder and paranoia with psychotic features.  The GAF score was 25.  The Veteran was admitted to the high intensity psychiatric ward.  While hospitalized, the Veteran's medications were adjusted and his mental status improved.  He was discharged a week and a half after his admission.

In April 2008, the Veteran was seen for a follow-up appointment.  He reported feeling emotionally stable.  He was diagnosed with bipolar I disorder with psychotic features and assigned a GAF of 60.

In May 2008, the Veteran was seen in the emergency room after becoming increasingly manic, irritable, and unable to sleeping.  He initially refused to take medication due to paranoia.  He was disheveled, wearing his pants backwards, and had his slippers on the wrong feet.  His mood was labile and his affect was inappropriate.  His speech was tangential.  The diagnosis was bipolar I, manic, with psychotic features.

On VA examination in September 2009, the Veteran stated that his mental disability "had gotten a lot worse."  He reported a history of psychiatric hospitalizations.  His wife stated that the Veteran spends all his time alone in his room, muttering to himself.  He said he did not hear voices, but his wife believed that he was having a running conversation in his head.  The Veteran was never violent, but family members was cautious around him because he was easily agitated, irritable, and angry.  On examination, he seldom made eye contact and was relatively unresponsive.  He was oriented in all spheres, his mood and affect were blunted, and he was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  The examiner noted that the Veteran has been hospitalized for psychiatric reasons twice since his last VA examination in 2006.  Each hospitalization was precipitated by agitation, irritability, delusional and paranoid thinking, and social isolation.  The examiner found that the Veteran was not capable of working.  The examiner explained that the Veteran spends all his time alone in his room; when in public, the Veteran is agitated and suspicious; and that the Veteran's wife oversees almost all of his daily functioning.  The examiner did not find evidence of manic or depressive episodes, but found that the Veteran suffers from delusional and paranoid thinking coupled with intermittent depressive moods with agitation and irritability.  He found that the Veteran has difficulty establishing and maintaining social relationships.  The Veteran was diagnosed with schizoaffective disorder and a GAF score of 50 was assigned.

In July 2008, November 2009, April 2009 and November 2009, the Veteran reported talking to God.  He denied manic or depressive symptoms and suicidal or homicidal ideations.  At all of these visits, the Veteran's description of his illness varied greatly from that of his wife.  The Veteran's spouse reported that he was irritable, sometimes refused to take medications, he was loud, and was difficult to manage.

In April 2010, the Veteran reported feeling very withdrawn and avoided social interaction.  He denied suicidal or homicidal ideation.  His wife stated that he became angry easily and frequently.  The Veteran reported talking to God.  Possible auditory hallucinations were noted. 

At his April 2010 hearing before the undersigned, the Veteran's wife stated that the Veteran spends all his time alone in his room, talking to himself.  He does not communicate with his family.  He engages in ritualistic habits with increasing frequency, including talking to himself.  In public, he is agitated and suspicious.  His wife oversees almost all of his daily functioning.  The Veteran reported that he has conversations with God.  While he does not feel he would hurt others, the Veteran did state that he feels like somebody is going to hurt him.

At an August 2010 VA follow up treatment, the Veteran's speech was coherent and relative.  His wife reported possible auditory hallucinations.  His mood was not irritable and his affect was full.  There was no evidence of suicidal or homicidal ideations, and his insight and judgment were not impaired.  The diagnosis was paranoid schizophrenia, bipolar I disorder with psychotic features, manic depressive disorder, and generalized anxiety disorder. A GAF score of 65 was assigned.

On VA examination in October 2010, the Veteran reported that some days he felt good, and other days he did not feel like doing anything.  His main problem was fatigue.  He reported getting along with his wife, a stable mood, and no significant periods of anger.  He denied intent to harm himself or others.  His wife described him as socially withdrawn, isolative, and at times irritable and unapproachable.  She described "odd and idiosyncratic behaviors typical of many aging individuals who suffer chronic psychotic mood disorders."  She stated as long as the Veteran is left alone, he is content to ruminate on the past.  The Veteran often sits alone talking to himself about his time in the Army.  He gave up television two years prior and sits alone in a silent room, talking out loud.  He cannot sustain social relations, even with relatives and friends.  His wife states that his behavior in public or in front of others is disturbing to others, and his tendency to mutter frightens people.  On examination, the Veteran was clean and neatly groomed, cooperative, friendly, and relaxed.  The examiner recorded that his speech was unremarkable, affect was full, mood was good, and attention was intact.  Additionally, he was oriented, he had no delusions, and his intelligence was average.  He was preoccupied with one or two topics, had sleep impairment, and did not have hallucinations.  The Veteran did not interpret proverbs appropriately.  He did not have panic attacks or suicidal or homicidal thoughts.  The examiner stated that the Veteran could stay grounded when his attention was engaged and directed.  However, when left to his own devices, the Veteran prefers being alone and thinking about the Army.  The examiner found total occupational and social impairment due to the Veteran's mental disorder.  The examiner noted that the Veteran's perspective on his mental health was vastly different from his wife's. 

B. Analysis

At the outset, the Board notes that a review of the evidence of record fails to show that the Veteran's psychiatric symptoms more nearly approximate the criteria for a rating in excess of 30 percent prior to June 9, 2006.  As noted above, VA outpatient treatment reports dated from 2005 to 2006 show that the Veteran was seen for psychiatric treatment.  However, the reports do not show that his symptoms were productive of occupational and social impairment with reduced reliability and productivity, or that his symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The reports also do not show that his symptoms were productive of total occupational and social impairment.  On the contrary, the clinical notes demonstrate that the Veteran was still working part-time and he denied any mania, depression, or suicidal ideations.  He reported a good relationship with his wife and children.  Although he reported regular use of his prescribed medications, he practiced good hygiene habits, his behavior was appropriate and cooperative, and he was alert and oriented.  His speech was coherent and relevant with normal rate and tone.  His thoughts were well organized as well.  Additionally, upon direct inquiry he denied hearing voices or seeing visions.  His mood was euthymic with full range of affect.  The Veteran's insight and judgment were not impaired and he denied suicidal and homicidal ideation.  In light of the foregoing, the Board finds that the currently assigned 30 percent evaluation in effect prior to June 9, 2006 is appropriate.

However, after resolving all doubt in the Veteran's favor, the Board finds that the evidence supports an evaluation of 100 percent for schizoaffective disorder from June 9, 2006, the date of the Veteran's claim for an increase.  During this period, the Board acknowledges that the evidence at times shows a GAF scale score of 60 to 65 and that the Veteran's symptoms at times appeared mild.  However, within a short period of each of these notations, the record also contains medical evidence reflecting a GAF score of 25.  The reports show that the Veteran was assigned scores of 25 on two separate occasions (April 2007 and February 2008).  During this period, the medical evidence also reflects that the Veteran's symptoms, via his statements and his wife's statements, show that he isolated himself, talked to himself or to God, and exhibited bizarre behavior to family and friends.  The GAF scores accurately show someone who is severely handicapped by his psychiatric disorder.

As previously noted, during this period, the Veteran also was admitted to two psychiatric hospitalizations (April 2007 and February 2008).  One hospitalization was precipitated by delusions so severe that he injured his hand by slamming it through a window.  The Veteran's behavior at both hospitalizations was described as "psychotic."  He had disorganized thinking, paranoid thoughts, agitation, inappropriate laughter and other bizarre behavior such as burst into song during examination.

Furthermore, two different VA providers found the Veteran totally occupationally and socially impaired due to his mental illness.  See VA examinations (Sept. 2009 and Oct. 2010).  The examiners found that the evidence showed that the Veteran has limited social relations with his family and almost none with friends, to the point that he refuses to visit with people who come to visit at his house.  He has not worked in several years.  The Veteran had tendencies to isolate himself, become irritable and angry, and to engage in bizarre behavior.  The examiners opined that the Veteran's symptoms would make it extremely difficult for him to maintain any sort of occupation.

Given the aforementioned evidence of record, the Board finds that the Veteran's symptoms are productive of total occupational and social impairment, and that all doubt is resolved in the Veteran's favor.  In this regard, the Board adds that the symptoms produced by the schizoaffective disorder and his other nonservice-connected psychiatric disorders are overlapping and non-distinguishable from one another.  Thus, the mandates of Mittleider v. West, 11 Vet. App. 181 (1998) are applicable.  When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected condition and that reasonable doubt be resolved in the Veteran's favor.  Id.

The Board therefore concludes that the totality of the evidence in the file appears to be at least in approximate balance.  It is the conclusion of the Board that the Veteran's overall disability picture indicates that a 100 percent evaluation should be assigned for schizoaffective disorder from June 9, 2006.  38 C.F.R. § 4.7.  Hence, the Veteran's claim is granted.

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings" in this case.  As previously noted, given the comments of the Veteran's spouse, the Veteran's periods of hospitalizations and the VA examiners' comments in 2009 and 2010, the Board finds that all doubt in this regard is resolved in the Veteran's favor.  The Board finds that the medical evidence demonstrates more consistently and throughout the appeal that the Veteran meets the criteria for a 100 percent rating from June 9, 2006 and no earlier.  Therefore, the assignment of staged evaluations in this case is not necessary.  In light of the aforementioned, the Board also finds that no consideration of the provisions of 38 C.F.R. § 4.29 (2011) is needed as a total rating during the periods of the Veteran's hospitalizations is contemplated by this decision.

TDIU

Additionally, the Veteran has claimed, and the medical evidence has shown, that he is unable to work because of his service-connected disability, and in this decision, the Board finds that his service-connected psychiatric disability warrants a 100 percent evaluation.

TDIU is payable only when the schedular rating is less than total.  38 C.F.R. § 4.16(a) (2011).  The award of a 100 percent schedular rating moots the issue of entitlement to TDIU for the period when the 100 percent rating is in effect.  Herlehy v. Principi, 15 Vet. App. 33 (2001).

In a precedent opinion, VA's General Counsel concluded that a claim for a total disability rating based on individual unemployability for a particular service-connected disability may not be considered when, as here, a schedular 100 percent rating is in effect for a service-connected disability.  VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In November 2009 however, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).

The Bradley case, however, is distinguishable from the instant case in that in Bradley, the Court found that a TDIU rating was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, supra, at 293.  Here, to award a separate TDIU rating in addition to the 100 percent rating for schizoaffective disorder would result in duplicate counting of disabilities.

The claims for TDIU and an increased rating for schizoaffective disorder have been recognized as arising at the same time and involving the same evidence.  Hence the grant of the 100 percent rating renders the claim for TDIU moot.  The appeal as to the T DIU issue is therefore dismissed.


						(CONTINUED ON NEXT PAGE)



ORDER

Effective June 9, 2006, but no earlier, entitlement to an evaluation of 100 percent for service-connected schizoaffective disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

The appeal for entitlement to TDIU is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


